tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely kenneth corbin acting director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil number tax_exempt_and_government_entities_division date date legend b date c state d name f company m dollars dollar_figure dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issues do you qualify for tax exemption under sec_501 of the code you do not for the reasons stated below facts you were incorporated on b date under the nonprofit corporation laws of the c state your stated purpose is to improve the economy and increase available business opportunities in the surrounding area to accomplish your purpose you intend to assist entrepreneurs and businesses in identifying potential sources of early stage capital the entrepreneurs may be university researchers local entrepreneurs or local existing businesses that seek to expand you believe this will diversify the area economy and create needed jobs your promotional materials state you connect accredited investors with investment opportunities and connect ‘entrepreneurial’ companies in start_up or expansion phase with the accredited d investors specifically applicant entrepreneurs complete a questionnaire and a business plan you recommend that the business plan be submitted to the f center for review if the entrepreneur needs assistance with preparing the business plan you suggest utilizing area educational resources when submitted the business plan is prescreened by a committee interested investors complete an application you prescreen the investors to insure they are accredited under us security laws and have an interest in investing in high risk deals in exchange for a stake in a company after member entrepreneurs are prescreened and selected you arrange a dinner meeting where selected member entrepreneurs are introduced to a small_group of investor members the investor members hear two minute presentations with equal time set_aside for questions and answers after the presentations you provide no further assistance to entrepreneurs or investors you will not participate in any discussions or negotiations after the introductory meetings or presentations potential d investors may contact the entrepreneurs directly to negotiate the amount of funding needed as start_up capital in exchange for an ownership_interest your financial support will be derived from annual membership fees of m dollars paid_by entrepreneurs and d investors who utilize your services and possible grants from other parties you have not claimed that your programs are operated in a depressed or blighted_area law sec_501 of the code states that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare will be recognized as exempt under sub sec_501 if no part of the net_earnings of such entities inures to the benefit of any private_shareholder_or_individual sec_1 c -2 of the income_tax regulations states that an organization will be regarded as operating exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community because it is operated primarily to bring about civic betterments and social improvements sec_1_501_c_4_-1 of the regulations states that an organization may be exempt as an organization described in sec_501 if it is not organized or operated for profit and is operated exclusively for the promotion of social welfare the promotion of social welfare includes being primarily engaged in promoting in some way the common good and general welfare of the people of the community revrul_54_394 c b holds that an organization that provides antenna service only to its members to enable them to receive television is not exempt under sec_501 of the code the court held that when an organization's only activity is to provide television reception on a cooperative basis to its members who contract and pay for such services such organization is held to operate for the benefit of its members rather than for the promotion of the welfare of mankind revrul_55_716 1955_2_cb_263 found an organization formed for the purpose of furnishing television antenna service to its members for a fee is not entitled to exemption from federal_income_tax under sec_501 of the internal_revenue_code of as a club organized exclusively for pleasure recreation and other nonprofitable purposes furthermore there are no other provisions of law under which such an organization may be held to be exempt from federal_income_tax revenue_ruling c b determined that a corporation organized for the purpose of rehabilitating unemployed persons over a stated age whose activities consist of educating the general_public in the special qualifications of persons over such age of combating prejudice against employment of such persons and of securing permanent or temporary employment for its members is not entitled to exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code of however the court held that the corporation may properly be classified as a civic organization not organized for profit but operated exclusively for the promotion of social welfare and is exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code of revrul_62_167 1962_2_cb_142 held an antenna service that provides signals to any television receiver in the community is exempt under sec_501 of the code the court held that since it benefits the community as a whole rather than just the members exemption under sec_501 of the code is granted revrul_64_187 1964_1_cb_187 found a nonprofit corporation organized to aid and promote the purposes of the area redevelopment act public law by providing funds through loans to purchase or develop land and facilities to alleviate unemployment in areas classified as redevelopment areas under the act is exempt from federal_income_tax under sec_501 of the internal_revenue_code of as a civic league revrul_67_294 1967_2_cb_193 a nonprofit organization created to make loans to business entities as an inducement to locate in an economically depressed area in order to alleviate unemployment may be exempt from federal_income_tax under sec_501 of the internal_revenue_code of it was found in this revenue_ruling that the organization’s activities were to encourage industry to settle in an economically depressed area which helps alleviate unemployment and brings about civic betterment and social improvement and is entitled to exemption under sec_501 of the code in 305_f2d_814 it was held that a corporation that provided housing on a cooperative basis lacked the necessary requirements of an organization described in sec_501 of the code the court held the operation to be a private self-help enterprise with only an incidental benefit to the community as a whole analysis of law code sec_501 and the related regulations clearly define social welfare activities as ones which promote the common good and general welfare of the people in the community you are not operated primarily for the promotion of social welfare as described in the regulations because your primary activities consist of connecting member entrepreneurs with member investors the entrepreneurs gain financial support to start or expand for profit businesses the investors take the risk in return for ownership interests in the entrepreneurs’ business in short your members participate in your programs to produce a profit for their own benefit revenue rulings and illustrate activities that provide community benefit verses benefits restricted to dues paying members the organization described in this revrul_62_167 qualifies for c recognition when it provides television signals via a system accessible to everyone in the community in contrast the organizations described in revenue rulings and were not qualified under any sec_501 subsection because their benefits were available only to members who contract and pay fees for the service like these organizations your services are restricted to entrepreneurs and investors who pay annual membership dues benefit to the community as a whole is incidental to your primary activity connecting investors with entrepreneurs you are similar to the organization in commissioner v lake forest inc because you do not offer services or programs for the direct betterment of the community lake forrest inc reserves its services to members who pay an annual fee you too restrict your services to member entrepreneurs and investors who are required to pay membership fees the organizations described in revenue rulings and were granted c status because their primary activities were making loans to encourage industries to locate in economically depressed areas you do not serve an economically depressed area or provide jobs in a community suffering from high unemployment even if you were located in an economically depressed area this would not overcome the fact that your services benefit a private group of people who come together and discuss details on how to start or expand businesses to increase their own personal wealth because you offer services only to fee-paying entrepreneurs and d investors who receive services funding possible increased capital and other_benefits we cannot conclude that you are operated primarily for social welfare instead we have concluded that your activities benefit your member entrepreneurs and investors any community benefit is incidental applicant’s position you stated that you are similar to the organizations mentioned in revrul_57_297 and revrul_67_294 because your services are provided to private individuals in order to promote the social welfare of the area and your activities indirectly promote economic development business education and job creation in the area by conducting these activities you believe that you qualify for exemption under sec_501 of the code service response to applicant’s position you are not like the organization described in revrul_57_297 because you are not educating the public and securing employment for unemployed members you are also distinguished from revrul_67_294 because your activities are not promoting industry in an economically depressed area for the purposes of alleviating unemployment the facts show your primary activities consist of connecting your member investors with member entrepreneurs any benefits to unemployed persons or the local economy is indirect conclusion after careful consideration of the information submitted we have concluded that you are not operated primarily for the common good and general welfare of the people of the community therefore you are not operating exclusively for the promotion of social welfare as described in sec_501 of the code accordingly we hold that you do not qualify for exemption from federal_income_tax as a social_welfare_organization described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status types of information that should be included in your protest can be found on page of the statement of facts must be declared publication under the heading filing a protest true under penalties of perjury this may be done by adding to the protest the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your protest will be considered incomplete without this statement if the protest is signed by your representative a so-called substitute declaration also must be included stating that the representative prepared the protest and any accompanying documents and personally knows or does not know that the statement of facts in the protest and any accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and for more information about declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication
